Case 1:16-cv-04756-NGG-JO Document 302 Filed 08/06/20 Page 1 of 3 PageID #: 4675




                                                                          August 6, 2020

 The Honorable Nicholas G. Garaufis
 United States District Court
 Eastern District of New York
 Room 1426S
 225 Cadman Plaza East
 Brooklyn, New York 11201
                                                                 Re: Batalla Vidal, et al., v. Wolf, et al.,
                                                                 No. 1:16-cv-04756 (NGG) (JO)

 Dear Judge Garaufis:

         We write on behalf of Plaintiffs in the above-referenced matter to supplement our July 21,
 2020 letter in advance of the status conference scheduled for August 13, 2020. ECF No. 295. On
 July 28, 2020, Defendant Chad Wolf issued a memorandum (“Wolf Memorandum”) that drasti-
 cally alters the Deferred Action for Childhood Arrivals (DACA) program, with immediate and
 retroactive effect. ECF 297.1. Defendant Wolf seeks to dismantle the DACA program without
 complying with basic principles of administrative and constitutional law. In light of this develop-
 ment, Plaintiffs request to use the August 13 status conference as a pre-motion conference to dis-
 cuss the future course of this litigation, including Plaintiffs’ intention to seek leave to amend or
 supplement their complaint to challenge the legality of the Wolf Memorandum.1 See Fed. R. Civ.
 P. 15(a)(2), 15(d), 23.

         The Supreme Court’s decision in Department of Homeland Security v. Regents of the Uni-
 versity of California, 591 U.S. ___, 140 S. Ct. 1891 (2020) (“Regents”), and parallel litigation in
 the Fourth Circuit, CASA de Maryland v. DHS,2 unambiguously vacated the Duke Memorandum,3
 thereby restoring the DACA program as it existed prior to September 5, 2017. Nevertheless, DHS
 refused to process new applications or advance parole applications even after those decisions came
 down.4 The Wolf Memorandum attempts to retroactively ratify that unlawful agency action. First,

 1
   On July 29, 2020, the Second Circuit issued its mandate and remanded the case to this Court for further proceedings
 consistent with the Supreme Court’s opinion in Regents. ECF No. 299.
 2
   On June 30, 2020, the Fourth Circuit issued its mandate in that litigation. Mandate, CASA de Maryland v. DHS, 18-
 1521, ECF No. 68 (4th Cir. June 30, 2020). That mandate effected the vacatur of the September 5, 2017 Duke Mem-
 orandum. Pursuant to that mandate, the District Court ordered the Government to reinstate the DACA program as it
 existed prior to the rescission. Order, CASA de Maryland v. DHS, 8:17-cv-02942-PWG, ECF No. 97 (D. Md. Jul. 17,
 2020).
 3
   Mem. from Elaine C. Duke, Acting Sec’y of Homeland Sec., Rescission of the June 15, 2012 Memorandum Entitled
 “Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children,” Sept
 5, 2017, available at https://www.dhs.gov/news/2017/09/05/memorandum-rescission-daca (rescinding the 2012
 memo establishing DACA and ordering a “wind-down” of the program).
 4
   During a July 24 status conference in CASA de Maryland, the Government represented that, instead of accepting
 first-time applications for DACA, it had instituted a policy of holding new applications “in[] a bucket” as the Govern-
 ment determined the future of DACA. Transcript of Virtual Status Conference Proceedings at *18, CASA de Maryland
 v. DHS, 8:17-cv-02942-PWG (D. Md. Jul. 24, 2020) (copy attached as Exhibit 1). In addition, the Government
 acknowledged that it had denied some number of advance parole applications. Id. at *21.
Case 1:16-cv-04756-NGG-JO Document 302 Filed 08/06/20 Page 2 of 3 PageID #: 4676




 it provides that the agency will reject all new initial applications for DACA, including prima facie-
 eligible applications received after Regents and CASA de Maryland went into effect and prior to
 the issuance of the Wolf Memorandum. Second, it cuts the DACA renewal period from two years
 to one, including for those renewal applications that were pending prior to issuance of the memo-
 randum. Third, the Wolf Memorandum severely limits the availability of advance parole for
 DACA recipients. By retroactively invalidating all initial and most advance parole applications,
 and by materially altering the terms of renewals, the Wolf Memorandum effectively treats the
 Regents and Fourth Circuit rulings as if they were a dead letter, even before the memorandum was
 issued.

          Although characterized as “interim action,” the memorandum has an immediate and severe
 impact on hundreds of thousands of individuals who were eligible to apply for DACA after Regents
 and CASA de Maryland were decided. These include approximately 300,000 individuals who are
 currently eligible for DACA but have been unlawfully denied the opportunity to apply. Many of
 these individuals could have applied for DACA over the last three years but for the Government’s
 illegal rescission of the program in 2017. Nicole Prchal Svajlenka et al., The Trump Administration
 Must Immediately Resume Processing New DACA Applications, CENTER FOR AMERICAN PRO-
 GRESS (Jul. 13, 2020), https://ampr.gs/32euYw7. In addition, approximately 33,000 people have
 pending applications for renewal and will have their period of DACA authorization abruptly and
 retroactively cut from two years to one, thereby creating deep uncertainty about their ability to
 continue in school or employment or to support their family members for more than a 12-month
 period. Quarterly Summary Report, Regents of the University of California, et al. v. U.S. Depart-
 ment of Homeland Security, et al., 3:17-cv-05211-WHA, ECF No. 299 (N.D. Cal. Jul. 1, 2020).

         The Wolf Memorandum guts the DACA program without engaging in reasoned decision-
 making as required by Regents and the Administrative Procedure Act (APA). In the memorandum,
 Defendant Wolf states that “[i]n accordance with the Supreme Court decision” he is “determined
 to give careful consideration to whether the DACA program should be maintained, rescinded, or
 modified,” but nonetheless makes immediate and drastic changes to the program without the ben-
 efit of that careful consideration. Like the Duke Memorandum, which unlawfully rescinded
 DACA, the Wolf Memorandum impermissibly revokes key features of the DACA program with-
 out providing a reasonable explanation for the agency’s decision or properly considering the reli-
 ance interests of DACA recipients and their communities, as the Supreme Court held was required
 by the APA.5 Regents, 140 S. Ct. at 1916 (holding that an agency must “provide[] a reasoned
 explanation for its action”). The vague promise of “full consideration” at some future date does
 not insulate this action from judicial review. See U.S. Army Corps of Engineers v. Hawkes Co.,
 136 S. Ct. 1807, 1814 (2016) (explaining that the possibility that the agency may revise a decision
 “is a common characteristic of agency action, and does not make an otherwise definitive decision
 nonfinal”); R.F.M. v. Nielsen, 365 F. Supp. 3d 350, 375-76 (S.D.N.Y. 2019) (holding new policy
 was final where it was the result of internal agency process and where agency had paused adjudi-
 cation of pending cases while awaiting guidance).

        Finally, the Wolf Memorandum is void ab initio because Defendant Wolf is serving un-
 lawfully as Acting Secretary of DHS. Defendant Wolf was not validly appointed under either the

 5
  This failure to comply with the requirements of Regents also raises the question of whether the Wolf Memorandum
 violates the Supreme Court’s judgment.


                                                        2
Case 1:16-cv-04756-NGG-JO Document 302 Filed 08/06/20 Page 3 of 3 PageID #: 4677




 Federal Vacancies Reform Act or the Homeland Security Act of 2016. Because he was not duly
 appointed, the Wolf Memorandum and its evisceration of DACA must be set aside.

         In sum, Plaintiffs believe the Wolf Memorandum suffers from several statutory and con-
 stitutional defects and seek to amend or supplement Plaintiffs’ complaint with new claims, includ-
 ing potential claims under the Administrative Procedure Act, 5 U.S.C. § 706; the Fifth Amend-
 ment’s due process guarantee, U.S. CONST. amend. V; the Appointments Clause of the U.S. Con-
 stitution, U.S. CONST., art. II, § 2, cl. 2; the Federal Vacancies Reform Act, 5 U.S.C. § 3345 et
 seq.; and the Homeland Security Act of 2016, 6 U.S.C. §§ 112-113.

        Respectfully submitted,

 /s/ Muneer I. Ahmad
 Armando Ghinaglia, Law Student Intern*              Trudy S. Rebert, Esq. (TR 6959)
 Ramis Wadood, Law Student Intern*                   NATIONAL IMMIGRATION LAW CENTER
 Muneer I. Ahmad, Esq. (MA 9360)                     P.O. Box 721361
 Marisol Orihuela, Esq. (pro hac vice)               Jackson Heights, NY 11372
 Michael J. Wishnie, Esq. (MW 1952)                  (646) 867-8793
 JEROME N. FRANK LEGAL SERVICES ORG.
 muneer.ahmad@yale.edu                               Araceli Martínez-Olguín, Esq. (AM 2927)
 P.O. Box 209090                                     Mayra B. Joachin, Esq. (pro hac vice)
 New Haven, CT 06520                                 NATIONAL IMMIGRATION LAW CENTER
 (203) 432-4800                                      3450 Wilshire Blvd. #108-62
                                                     Los Angeles, CA 90010
                                                     (213) 639-3900
 Karen C. Tumlin, Esq. (pro hac vice)
 Cooperating Attorney                                Paige Austin, Esq. (PA9075)
 JEROME N. FRANK LEGAL SERVICES ORG.                 MAKE THE ROAD NEW YORK
 P.O. Box 209090                                     301 Grove Street
 New Haven, CT 06520                                 Brooklyn, NY 11237
 (323) 316-0944                                      (718) 418-7690

                                                     Attorneys for Plaintiffs



  * Motion for law student appearance forth-
  coming




                                                 3
